          Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 1 of 25




 1   TOSTRUD LAW GROUP, P.C.
     JON A. TOSTRUD
 2   1925 Century Park East, Suite 2100
     Los Angeles, CA 90067
 3   Telephone: (310) 278-2600
     Facsimile: (310) 278-2640
 4   Email: jtostrud@tostrudlaw.com
 5   [Additional Counsel on Signature Page]
 6
                                UNITED STATES DISTRICT COURT
 7
                             NORTHERN DISTRICT OF CALIFORNIA
 8
 9   RAJIV CHUGH And SARITA CHUGH,             Case No.: 5:19-cv-764
     Derivatively on Behalf of ORACLE
10   CORPORATION,

11                         Plaintiffs,         VERIFIED STOCKHOLDER
                                               DERIVATIVE COMPLAINT
12   v.
13   JEFFREY S. BERG, MICHAEL J. BOSKIN,
     SAFRA A. CATZ, BRUCE R. CHIZEN,     JURY TRIAL DEMANDED
14
     GEORGE H. CONRADES, LAWRENCE J.
15   ELLISON, HECTOR GARCIA-MOLINA,
     JEFFREY O. HENLEY, MARK V. HURD,
16   RENÉE J. JAMES, CHARLES W.
     MOORMAN IV, LEON E. PANETTA,
17   WILLIAM G. PARRETT, and NAOMI O.
     SELIGMAN,
18
                           Defendants,
19
20   -and-

21
     ORACLE CORPORATION,
22
                          Nominal Defendant.
23
     ______________________________________
24
25
26
27
28



                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 2 of 25




 1              Plaintiff Rajiv Chugh and Sarita Chugh (“Plaintiffs”), by and through their undersigned
 2   counsel, derivatively on behalf of Nominal Defendant Oracle Corporation (“Oracle” or the
 3   “Company”), submit this Verified Shareholder Derivative Complaint (the “Complaint”).
 4   Plaintiffs’ allegations are based upon their personal knowledge as to themselves and their own
 5   acts, and upon information and belief, developed from the investigation and analysis by Plaintiffs’
 6   counsel, including a review of publicly available information, including filings by Oracle with the
 7   U.S. Securities and Exchange Commission (“SEC”), press releases, news reports, analyst reports,
 8   investor conference transcripts, publicly available filings in lawsuits, and matters of public record.
 9                                        NATURE OF THE ACTION
10              1.     This is a shareholder derivative action brought in the right, and for the benefit, of
11   Oracle against certain of its officers and directors seeking to remedy Defendants’ violations of
12   state and federal law during that have occurred from May 10, 2017 through the present (the
13   “Relevant Period”) and have caused substantial harm to Oracle.             Plaintiffs seek to remedy
14   Defendants’ violations of state and federal law during the relevant period that have caused and
15   continue to cause substantial monetary losses to Oracle and other damages, including damages to
16   its reputation and goodwill.
17                                      JURSIDICTION AND VENUE
18              2.     Pursuant to 28 U.S.C. § 1331 and section 27 of the Securities Exchange Act of
19   1934 (the “Exchange Act”), this Court has jurisdiction over the claims asserted herein for
20   violations of sections 10(b) and 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated
21   thereunder. This Court has supplemental jurisdiction over the remaining claims under 28 U.S.C. §
22   1367.
23              3.     This Court has jurisdiction over each defendant named herein because each
24   defendant is either a corporation that conducts business in and maintains operations in this District
25   or is an individual who has sufficient minimum contacts with this District to render the exercise of
26   jurisdiction by the District courts permissible under traditional notions of fair play and substantial
27   justice.
28


                                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                       -1-
         Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 3 of 25




 1           4.      Venue is proper in this Court in accordance with 28 U.S.C. §1391 because: (i)
 2   Oracle maintains its principal place of business in this District; (ii) one or more of the defendants
 3   either resides in or maintains executive offices in this District; (iii) a substantial portion of the
 4   transactions and wrongs complained of herein, including Defendants’ primary participation in the
 5   wrongful acts detailed herein, and aiding and abetting and conspiracy in violation of fiduciary
 6   duties owed to Oracle, occurred in this District; and (iv) Defendants have received substantial
 7   compensation in this District by doing business here and engaging in numerous activities that had
 8   an effect in this District.
 9                                               PARTIES
10   Plaintiffs
11           5.      Plaintiff Rajiv Chugh is a current owner of Oracle stock and has held the stock
12   during the time of Defendants’ continuous wrongful course of conduct alleged herein. Plaintiff
13   will fairly and adequately represent the interests of the shareholders in enforcing the rights of the
14   Company.
15           6.      Plaintiff Sarita Chugh is a current owner of Oracle stock and has held the stock
16   during the time of Defendants’ continuous wrongful course of conduct alleged herein. Plaintiff
17   will fairly and adequately represent the interests of the shareholders in enforcing the rights of the
18   Company.
19   Nominal Defendant
20           7.      Nominal Defendant Oracle is a multinational technology company. The Company
21   maintains its corporate headquarters at 500 Oracle Parkway, Redwood City, California.
22   Director Defendants
23           8.      Defendant Jeffrey S. Berg (“Berg”) has been a Director of the Company since
24   1997.    Defendant Berg is a member of the Finance and Audit Committee, the Governance
25   Committee, and the Chair of the of the Independence Committee.
26           9.      Defendant Michael J. Boskin (“Boskin”) has been a Director of the Company
27   since 1994. Defendant Boskin is the Chair of the Finance and Audit Committee.
28


                               VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     -2-
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 4 of 25




 1           10.   Defendant Safra A. Catz (“Catz”) has been a Director of the Company since 2001.
 2   Defendant Catz is also the Chief Executive Officer of the Company. The Company’s DEF 14A,
 3   dated September 26, 2018 (“2018 Proxy”) states that Defendant Catz is not independent.
 4           11.   Defendant Bruce R. Chizen (“Chizen”) has been a Director of the Company since
 5   2008. Defendant Chizen is also a member of the Finance and Audit Committee and the Chair of
 6   the Governance Committee.
 7           12.   Defendant George H. Conrades (“Conrades”) has been a Director of the Company
 8   since 2008. Defendant Conrades is a member of the Independence Committee and also the Chair
 9   of the Compensation Committee.
10           13.   Defendant Lawrence J. Ellison (“Ellison”) has been the Chairman of the Board,
11   Chief Technology Officer (CTO) and Founder, Oracle Corporation since 1977. The Company’s
12   2018 Proxy states that Defendant Ellison is not independent.
13           14.   Defendant Hector Garcia-Molina (“Garcia-Molina”) has been a Director of the
14   Company since 2001.        Defendant Garcia-Molina is also a member of the Independence
15   Committee.
16           15.   Defendant Jeffrey O. Henley (“Henley”) has been a Director of the Company since
17   1995. Defendant Henley is also the Vice Chairman of the Board of Oracle. The Company’s 2018
18   Proxy states that Defendant Henley is not independent.
19           16.   Defendant Mark V. Hurd (“Hurd”) has been a Director of the Company since
20   2010. Defendant Hurd is also the CEO of Oracle. The Company’s 2018 Proxy states that
21   Defendant Hurd is not independent.
22           17.     Defendant Renée J. James (“James”) has been a Director of the Company since
23   2015. The Company’s 2018 Proxy states that Defendant James is not independent.
24           18.   Defendant Charles W. Moorman IV (“Moorman”) has been a Director of the
25   Company since 2018. Defendant Moorman is a member of the Compensation Committee.
26           19.   Defendant Leon E. Panetta (“Penetta”) has been a Director of the Company since
27   2015.    Defendant Panetta is a member of the Governance Committee and the Compensation
28   Committee.


                            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                    -3-
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 5 of 25




 1          20.     Defendant William G. Parrett (“Parrett”) has been a Director of the Company
 2   since 2018. Defendant Parrett is a member of the Finance and Audit Committee.
 3          21.     Defendant Naomi O. Seligman (“Seligman”) has been a Director of the Company
 4   since 2018. Defendant Parrett is the Vice Chair of the Compensation Committee.
 5          22.     Defendants Berg, Boskin, Catz, Chizen, Conrades, Ellison, Garcia-Molina, Henley,
 6   Hurd, James, Moorman, Panetta, Parrett, and Seligman are referred to herein as the “Director
 7   Defendants” or “Individual Defendants.”
 8                             ORACLE’S CORPORATE GOVERNANCE
 9          23.     As members of Oracle’s Board, the Director Defendants were held to the highest
10   standards of honesty and integrity and charged with overseeing the Company’s business practices
11   and policies and assuring the integrity of its financial and business records.
12          24.     The conduct of the Director Defendants complained of herein involves a knowing
13   and culpable violation of their obligations as directors and officers of Oracle, the absence of good
14   faith on their part, and a reckless disregard for their duties to the Company and its investors that
15   the Director Defendants were aware posed a risk of serious injury to the Company.
16                            DUTIES OF THE DIRECTOR DEFENDANTS
17          25.     By reason of their positions as officers and/or directors of the Company, and
18   because of their ability to control the business and corporate affairs of Oracle, the Director
19   Defendants owed Oracle and its investors the fiduciary obligations of trust, loyalty, and good faith.
20   The obligations required the Director Defendants to use their utmost abilities to control and
21   manage Oracle in an honest and lawful manner. The Director Defendants were and are required to
22   act in furtherance of the best interests of Oracle and its investors.
23          26.     Each director of the Company owes to Oracle and its investors the fiduciary duty to
24   exercise loyalty, good faith, and diligence in the administration of the affairs of the Company and
25   in the use and preservation of its property and assets. In addition, as officers and/or directors of a
26   publicly held company, the Director Defendants had a duty to promptly disseminate accurate and
27   truthful information with regard to the Company’s operations, finances, and financial condition, as
28


                              VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                       -4-
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 6 of 25




 1   well as present and future business prospects, so that the market price of the Company’s stock
 2   would be based on truthful and accurate information.
 3          27.    To discharge their duties, the officers and directors of Oracle were required to
 4   exercise reasonable and prudent supervision over the management, policies, practices, and controls
 5   of the affairs of the Company. By virtue of such duties, the officers and directors of Oracle were
 6   required to, among other things:
 7                 (a)      ensure that the Company complied with its legal obligations and
 8                 requirements, including acting only within the scope of its legal authority and
 9                 disseminating truthful and accurate statements to the SEC and the investing public;
10                 (b)      conduct the affairs of the Company in an efficient, businesslike manner so
11                 as to make it possible to provide the highest quality performance of its business, to
12                 avoid wasting the Company’s assets, and to maximize the value of the Company’s
13                 stock;
14                 (c)      properly and accurately guide investors and analysts as to the true financial
15                 condition of the Company at any given time, including making accurate statements
16                 about the Company’s business prospects, and ensuring that the Company
17                 maintained an adequate system of financial controls such that the Company’s
18                 financial reporting would be true and accurate at all times;
19                 (d)      remain informed as to how Oracle conducted its operations, and, upon
20                 receipt of notice or information of imprudent or unsound conditions or practices,
21                 make reasonable inquiries in connection therewith, take steps to correct such
22                 conditions or practices, and make such disclosures as necessary to comply with
23                 federal and state securities laws;
24                 (e)      ensure that the Company was operated in a diligent, honest, and prudent
25                 manner in compliance with all applicable federal, state and local laws, and rules
26                 and regulations; and
27                 (f)      ensure that all decisions were the product of independent business judgment
28                 and not the result of outside influences or entrenchment motives.


                             VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                        -5-
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 7 of 25




 1          28.      Each Director Defendant, by virtue of his or her position as a director and/or
 2   officer, owed to the Company and to its shareholders the fiduciary duties of loyalty, good faith,
 3   and the exercise of due care and diligence in the management and administration of the affairs of
 4   the Company, as well as in the use and preservation of its property and assets. The conduct of the
 5   Director Defendants complained of herein involves a knowing and culpable violation of their
 6   obligations as directors and officers of Oracle, the absence of good faith on their part, and a
 7   reckless disregard for their duties to the Company and its shareholders that the Director
 8   Defendants were aware, or should have been aware, posed a risk of serious injury to the Company.
 9          29.      The Director Defendants breached their duties of loyalty and good faith by causing
10   the Company to issue false and misleading statements concerning the business results and
11   prospects of the Company. As a result, Oracle has expended, and will continue to expend,
12   significant sums of money related to investigations and lawsuits.
13
                                     CHARTER OF THE
14                           FINANCE AND AUDIT COMMITTEE OF
                       THE ORACLE CORPORATION BOARD OF DIRECTORS
15
            30.      The primary functions of the Finance and Audit Committee (the “Committee”) are
16
     to assist the Board with its oversight of:
17
18          •     management’s conduct of the Corporation’s financial accounting and reporting
                  processes;
19          •     the integrity of the Corporation’s financial statements;
            •     the Corporation’s compliance with legal and regulatory requirements;
20          •     its independent registered public accounting firm’s qualifications, performance
21                and independence (the “Independent Accountants”);
            •     the performance of the Corporation’s internal audit function; and
22          •     the evaluation of merger and acquisition transactions and investment
                  transactions proposed by the Corporation’s management.
23
            31.      In furtherance of its purpose, the Committee shall have the following
24
     responsibilities and duties:
25
26          Documents/Reports Review

27          Review and discuss with management and the Independent Accountants the
            Corporation’s annual audited financial statements, quarterly financial statements
28          and any other reports or financial information deemed appropriate by the


                              VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     -6-
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 8 of 25



            Committee, including any certification, report, opinion, or review rendered by the
 1
            Independent Accountants.
 2          Review and discuss with management of the Corporation the Form 10Qs and the
            Form 10Ks prior to filing. The Chair of the Committee may represent the entire
 3          Committee for purposes of this review.
 4
            Discuss from time to time the Corporation’s earnings press releases, as well as
 5          financial information and earnings guidance provided to analysts and rating
            agencies.
 6
 7          Prepare any report or other disclosure by the Committee required to be included in
            any proxy statement for the election of the Corporation's directors under the rules
 8          of the SEC.
 9          Review the regular internal reports to management prepared by the internal audit
10          department and management’s response to such reports.

11          At least annually, obtain and review a report by the Independent Accountants
            describing: the firm's internal quality control procedures; any material issues raised
12          by the most recent internal quality control review, or peer review, of the firm, or by
13          any inquiry or investigation by governmental or professional authorities, within the
            preceding five years, respecting one or more independent audits carried out by the
14          firm, and any steps taken to deal with any such issues; and (to assess the
            accountants’ independence) all relationships between the Independent Accountants
15          and the Corporation.
16
            Review and assess periodically the adequacy of this Charter and recommend any
17          proposed changes to the Board for approval.
18
                                               *       *     *
19
            Miscellaneous
20
            Oversee the Corporation’s policies and procedures regarding compliance with
21
            applicable laws and regulations and with the Corporation’s Code of Conduct and
22          Business Ethics and receive reports from the General Counsel and/or the Global
            Chief Compliance and Ethics Officer.
23
24                                           BACKGROUND
25          32.     Based in California, the Company is one of the world’s largest software companies.
26   The Company develops database software and technology, cloud engineered systems, and
27   enterprise software products.
28


                            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                    -7-
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 9 of 25




 1          33.     Oracle’s revenues were driven by the sale of the Company’s on premises software
 2   services, but those revenues have stagnated in recent years as customers shifted to cloud-based
 3   programs.
 4          34.     In 2008, when cloud-based software products began to gain popularity and
 5   technology companies such as Google and Amazon were starting to expand into this new area of
 6   data storage, Oracle stated its intention to stay out of the cloud business. At the time, Defendant
 7   Ellison, called cloud storage “complete gibberish” and questioned when this “idiocy [was] going
 8   to stop?” By 2015, however, as cloud storage entered the mainstream, Oracle publicly
 9   acknowledged the importance of developing successful cloud services in order to compete with
10   platforms offered by Amazon and Microsoft and began to aggressively pursue several acquisitions
11   in an attempt to expand its cloud offerings.
12          35.     Oracle had ceded significant market share to its competitors as a result of coming
13   late to this area. Instead of focusing on creating a better product, however, Oracle relied on
14   improper sales practices to railroad its customers into purchasing the Company’s cloud offerings.
15   One such practice was to “audit” customers’ use of the Company’s non-cloud software licenses
16   and charge those customers hefty penalties unless they agreed to shift their business to Oracle
17   cloud programs. The Company’s use of audits was well known within the industry, but the extent
18   to which the Company was using threats of audits to coerce customers to purchase cloud products
19   was not known to investors, and expressly denied by the Company.
20          36.     In addition to threatening customers with audits, the Company also decreased its
21   customer support for certain of its on-premises and hardware systems, in an effort to drive
22   customers away from such systems and into cloud-based systems. The Company also strong-
23   armed customers by threatening to dramatically raise the cost of legacy database licenses if the
24   customer chose another cloud provider.
25                                 ORACLE DEFRAUDS INVESTORS
26          37.     On May 10, 2017, Ken Bond (the Company’s Senior Vice President of Investor
27   Relations) touted on a Company conference call that the Company’s cloud business was growing
28   stating that “[t]he good news . . . growth in cloud is actually getting bigger.”


                              VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                      -8-
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 10 of 25




 1          38.     During the conference call, an analyst questioned how much of the Company’s
 2   revenue growth was attributable to the Company’s practice of auditing its customers. In response,
 3   Bond immediately deflected the question, stating that “[i]t’s funny. This is one of those things
 4   where – gets talked about a lot. And I think this is one of those things where the story is a lot
 5   bigger than the realities.” Bond also assured investors that the Company’s auditing practices were
 6   not used to coerce customers into purchasing products and that the Company approaches its audits
 7   in “as gracious [a] way as we can,” and stated that “as we go to cloud . . . this conversation is
 8   going to go away.”
 9          39.     The statements and omissions set forth above were false and misleading because
10   the growth in the Company’s cloud revenues were driven, in part, by improper, coercive sales
11   practices, which include: (a) threatening existing customers with “audits” of their use of the
12   Company’s non-cloud software licenses and levying expensive penalties against those customers,
13   unless the customers agreed to shift their business to the Company cloud programs; (b) decreasing
14   customer support for certain Company on-premises or hardware systems, in an effort to drive
15   customers away from such systems and into cloud-based systems; and (c) strong-arming
16   customers by threatening to dramatically raise the cost of legacy database licenses if the customers
17   choose another cloud provider.
18          40.     On June 21, 2017, the Company issued a press release announcing its financial
19   results for the fiscal fourth quarter and fiscal year ended May 31, 2017. In the press release, the
20   Company reported that quarterly “cloud revenues were up 58% to $1.4 billion.” The press release
21   also quoted Defendant Catz stating that the Company was “experience[ing] rapid adoption of the
22   Oracle Cloud.” In the press release, Defendant Hurd is quoted stating that Oracle “sold $855
23   million of new annually recurring cloud revenue (ARR) in Q4” and touting that “[n]ext year is
24   going to be even better. We expect to sell a lot more than $2 billion in new cloud ARR in fiscal
25   year 2018.”
26          41.     On that same day, the Company held a conference call with analysts and investors
27   to discuss its earnings and operations.     During the conference call, Defendant Ellison told
28   investors that the Company’s cloud revenues would “accelerate into hyper-growth” as existing


                             VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                    -9-
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 11 of 25




 1   customers “begin to migrate their millions of Oracle databases” to Oracle’s cloud-based offerings.
 2   Also, during the call, Defendant Catz attributed Oracle’s cloud revenue growth to “the increasing
 3   preference of customers for cloud.”
 4          42.     During that same conference call, an analyst questioned whether the Company’s
 5   “phenomenal quarter around this aggressive cloud transition” was a “1-year phenom[enon].”
 6   Defendant Catz responded that “this is absolutely not a 1-year phenomena. In fact, what you
 7   should see, as this goes on, is we will have less drag from the [cloud] transition and the base will
 8   continue to grow.”
 9          43.     The statements and omissions set forth above were false and misleading. The
10   growth in Oracle’s cloud revenues were driven, in part, by improper, coercive sales practices,
11   which include: (a) threatening existing customers with “audits” of their use of the Company’s non-
12   cloud software licenses and levying expensive penalties against those customers, unless the
13   customers agreed to shift their business to the Company cloud programs; (b) decreasing customer
14   support for certain Oracle on-premises or hardware systems, in an effort to drive customers away
15   from such systems and into cloud-based systems; and (c) strong-arming customers by threatening
16   to dramatically raise the cost of legacy database licenses if the customers choose another cloud
17   provider.
18          44.     On September 14, 2017, the Company issued a press release reporting its financial
19   results for the fiscal first quarter ended August 31, 2017. In the press release, the Company
20   reported that “Total Cloud Revenues were up 51% to $1.5 billion.” The press release also quotes
21   Defendant Catz stating that the “sustained hypergrowth in our multi-billion dollar cloud business
22   continues to drive Oracle’s overall revenue and earnings higher and higher.”
23          45.     On that same day, the Company held a conference call with analysts and investors
24   to discuss its earnings and operations. During the call, Defendant Catz touted that “[c]ustomer
25   adoption of our cloud products and services continue to be very, very strong.” Also, Defendant
26   Hurd stated that “cloud bookings were executing well on a very big and growing pipeline” and
27   that the Company expected that fiscal year 2018 full year “cloud booking growth to be quite
28   strong.” Hurd attributed the Company’s cloud revenue growth to being better than the


                             VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                    - 10 -
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 12 of 25




 1   competition, noting specifically that “our products are better. Our sales force is better. Our ability
 2   to implement is better.” Defendant Hurd also stated that the Company’s “ability to do all of these
 3   things has just continued to improve quarter by quarter by quarter, and it manifests itself in the
 4   type of results we’re talking about this afternoon.”
 5             46.   The statements and omissions set forth above were false and misleading because
 6   the growth in the Company’s cloud revenues were driven, in part, by improper, coercive sales
 7   practices, which include: (a) threatening existing customers with “audits” of their use of the
 8   Company’s non-cloud software licenses and levying expensive penalties against those customers,
 9   unless the customers agreed to shift their business to the Company cloud programs; (b) decreasing
10   customer support for certain Oracle on-premises or hardware systems, in an effort to drive
11   customers away from such systems and into cloud-based systems; and (c) strong-arming
12   customers by threatening to dramatically raise the cost of legacy database licenses if the customers
13   choose another cloud provider.
14             47.   On September 18, 2017, the Company filed with the SEC its Form 10-Q for the
15   fiscal first quarter ended August 31, 2017, stating the financial results announced in the September
16   14 press release. In the quarterly report, the Company touted “higher growth of our cloud SaaS
17   and cloud PaaS and IaaS revenues as customer preferences have pivoted to the Oracle Cloud for
18   new deployments and as customers migrate to and expand with the Oracle Cloud for their existing
19   on-premise workloads.” The Company attributed its cloud revenue growth to “increased . . .
20   investments in and focus on the development, marketing and sale of our cloud-based applications,
21   platform and infrastructure technologies.” The Company also touted the superior quality of its
22   cloud products, stating that its products “provide a comprehensive and fully integrated stack of
23   applications, platform, compute, storage and networking services in all three primary layers of the
24   cloud.”
25             48.   The statements and omissions set forth above were false and misleading because
26   the growth in the Company’s cloud revenues were driven, in part, by improper, coercive sales
27   practices, which include: (a) threatening existing customers with “audits” of their use of Oracle’s
28   non-cloud software licenses and levying expensive penalties against those customers, unless the


                             VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     - 11 -
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 13 of 25




 1   customers agreed to shift their business to Oracle cloud programs; (b) decreasing customer support
 2   for certain Company on-premises or hardware systems, in an effort to drive customers away from
 3   such systems and into cloud-based systems; and (c) strong-arming customers by threatening to
 4   dramatically raise the cost of legacy database licenses if the customers choose another cloud
 5   provider. The Company had to rely on these coercive practices given that its cloud-based offering
 6   is a “bare-bones minimum viable product,” not “a comprehensive and fully integrated stack of
 7   applications” as the Company represented.
 8          49.     On October 5, 2017, the Company presented at the OpenWorld Financial Analyst
 9   Meeting. During this event, Steve Miranda (Executive Vice President of Oracle Applications
10   Product Development) touted that the Company’s cloud business was experiencing rapid growth
11   and attributed that growth to being more “customer-focused” and “much more intimate partners
12   with our customer.”
13          50.     The statements and omissions set forth above were materially false and misleading.
14   In truth, the growth in the Company’s cloud revenues were driven, at least in part, by improper,
15   coercive sales practices, which include: (a) threatening existing customers with “audits” of their
16   use of Oracle’s non-cloud software licenses and levying expensive penalties against those
17   customers, unless the customers agreed to shift their business to Oracle cloud programs; (b)
18   decreasing customer support for certain Company on-premises or hardware systems, in an effort to
19   drive customers away from such systems and into cloud-based systems; and (3) strong-arming
20   customers by threatening to dramatically raise the cost of legacy database licenses if the customers
21   choose another cloud provider.
22          51.     On December 14, 2017, the Company issued a press release reporting its financial
23   results for the fiscal second quarter ended November 30, 2017. In the press release, the Company
24   reported that “Total Cloud Revenues were up 44% to $1.5 billion.” The press release also
25   attributes this revenue growth, at least in part, to “the increasing scale and the gathering
26   momentum in our cloud business.”
27          52.     On that same day, the Company held a conference call with analysts and investors
28   to discuss its earnings and operations. During that call, Defendant Catz boasted that “[c]ustomer


                             VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                    - 12 -
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 14 of 25




 1   adoption of our cloud products and services continues to be very strong. . . . Bottom line, our
 2   transition to the cloud is going well.”
 3          53.     The statements and omissions above were false and misleading because the growth
 4   in the Company’s cloud revenues were driven, at least in part, by improper, coercive sales
 5   practices, which include: (a) threatening existing customers with “audits” of their use of the
 6   Company’s non-cloud software licenses and levying expensive penalties against those customers,
 7   unless the customers agreed to shift their business to Oracle cloud programs; (b) decreasing
 8   customer support for certain Company on-premises or hardware systems, in an effort to drive
 9   customers away from such systems and into cloud-based systems; and (c) strong-arming
10   customers by threatening to dramatically raise the cost of legacy database licenses if the customers
11   choose another cloud provider.
12                         DISCLOSURES OF COMPANY’S MISCONDUCT
13          54.     The truth about the Company’s practices and the impact on the Company’s
14   business was disclosed on March 19, 2018, when the Company revealed that cloud revenue
15   growth had stagnated and forecasted significantly slower sales growth for its cloud business than
16   its competitors.
17          55.     The Company reported that quarterly cloud revenue rose only 32%, or just half the
18   average reported quarterly growth over the past two years, and the Company projected that cloud
19   sales growth would decline even further to only 20% in the following quarter. As a result of these
20   disclosures, the Company’s shares declined by $4.90 per share, or nearly 9.5%.
21          56.     Following these disclosures, market researchers and the media connected the
22   Company’s poor financial performance to its aggressive sales tactics. These recent disclosures
23   suggest that the growth in the Company’s cloud revenues were driven by improper, coercive sales
24   practices.
25          57.     One market commentator—Gartner, Inc.—also observed that the Company’s cloud
26   offering “remains a barebones minimum viable product, and it is arguably too minimal to be
27   viable for a broad range of common cloud . . . use cases.”
28                      DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS


                              VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                    - 13 -
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 15 of 25




 1           58.    Plaintiffs bring this action derivatively in the right and for the benefit of the
 2   Company to redress injuries suffered and to be suffered as a direct and proximate result of the
 3   breaches of fiduciary duties and gross mismanagement by the Director Defendants.
 4           59.    Plaintiffs will adequately and fairly represent the interests of Oracle in enforcing
 5   and prosecuting its rights and have retained counsel competent and experienced in derivative
 6   litigation.
 7           60.    Plaintiffs are current owners of the Company stock and have continuously been an
 8   owner of Company stock during all times relevant to the Director Defendants’ wrongful course of
 9   conduct alleged herein.     Plaintiffs understand their obligation to hold stock throughout the
10   duration of this action and are prepared to do so.
11           61.    During the illegal and wrongful course of conduct at the Company and through the
12   present, the Board consisted of the Director Defendants. Because of the facts set forth throughout
13   this Complaint, demand on the Company Board to institute this action is not necessary because
14   such a demand would have been a futile and useless act.
15           62.    The Company Board is currently comprised of fourteen (14) members – Berg,
16   Boskin, Catz, Chizen, Conrades, Ellison, Garcia-Molina, Henley, Hurd, James, Moorman, Panetta,
17   Parrett, and Seligman. Thus, Plaintiffs are required to show that a majority of the Director
18   Defendants, i.e., seven (7), cannot exercise independent objective judgment about whether to bring
19   this action or whether to vigorously prosecute this action.
20           63.    The Director Defendants either knew or should have known of the false and
21   misleading statements that were issued on the Company’s behalf and took no steps in a good faith
22   effort to prevent or remedy that situation.
23           64.    The Director Defendants (or at the very least a majority of them) cannot exercise
24   independent objective judgment about whether to bring this action or whether to vigorously
25   prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this
26   complaint, Plaintiffs have not made (and should be excused from making) a pre-filing demand on
27   the Board to initiate this action because making a demand would be a futile and useless act.
28


                             VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     - 14 -
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 16 of 25




 1           65.     Each of the Director Defendants approved and/or permitted the wrongs alleged
 2   herein to have occurred and participated in efforts to conceal or disguise those wrongs from the
 3   Company’s stockholders or recklessly and/or with gross negligence disregarded the wrongs
 4   complained of herein and are therefore not disinterested parties.
 5           66.     Each of the Director Defendants authorized and/or permitted the false statements to
 6   be disseminated directly to the public and made available and distributed to shareholders,
 7   authorized and/or permitted the issuance of various false and misleading statements, and are
 8   principal beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully
 9   prosecute such a suit even if they instituted it.
10           67.     Additionally, each of the Director Defendants received payments, benefits, stock
11   options, and other emoluments by virtue of their membership on the Board and their control of the
12   Company.
13                   The Director Defendants Are Not Independent or Disinterested
14   Defendant Catz
15           68.     Defendant Catz is not disinterested or independent, and therefore, is incapable of
16   considering demand because she (as CEO) is an employee of the Company who derives
17   substantially all her income from her employment with Oracle, making him not independent. As
18   such, Defendant Catz cannot independently consider any demand to sue herself for breaching her
19   fiduciary duties to Oracle, because that would expose her to liability and threaten her livelihood.
20           69.     Oracle acknowledged that Catz is not independent in its Form DEF 14A filed with
21   the SEC on September 26, 2018.
22           70.     In addition, Defendant Catz is a defendant in the securities class action entitled City
23   of Sunrise Firefighters’ Pension Fund v. Oracle Corp., et al., Case 5:18-cv-04844-BLF (N.D.
24   Cal.) (the “Securities Class Action”).
25   Defendant Ellison
26           71.     Defendant Ellison is not disinterested or independent, and therefore, is incapable of
27   considering demand because he (as CTO) is an employee of the Company who derives
28   substantially all his income from his employment with Oracle, making him not independent. As


                              VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                         - 15 -
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 17 of 25




 1   such, Defendant Ellison cannot independently consider any demand to sue himself for breaching
 2   his fiduciary duties to Oracle, because that would expose him to liability and threaten his
 3   livelihood.
 4          72.     Oracle acknowledged that Ellison is not independent in its Form DEF 14A filed
 5   with the SEC on September 26, 2018.
 6          73.     In addition, Defendant Ellison is a defendant in the Securities Class Action.
 7   Defendant Henley
 8          74.     Defendant Henley is not disinterested or independent, and therefore, is incapable of
 9   considering demand because he (as vice Chairman of the Board) is an employee of the Company
10   who derives substantially all his income from his employment with Oracle, making him not
11   independent. As such, Defendant Henley cannot independently consider any demand to sue
12   himself for breaching his fiduciary duties to Oracle, because that would expose him to liability and
13   threaten his livelihood.
14          75.     Additionally, Oracle acknowledged that Henley is not independent in its Form DEF
15   14A filed with the SEC on September 26, 2018.
16   Defendant Hurd
17          76.     Defendant Hurd is not disinterested or independent, and therefore, is incapable of
18   considering demand because he (as CEO) is an employee of the Company who derives
19   substantially all his income from his employment with Oracle, making him not independent. As
20   such, Defendant Hurd cannot independently consider any demand to sue himself for breaching his
21   fiduciary duties to Oracle, because that would expose him to liability and threaten his livelihood.
22          77.     Oracle acknowledged that Hurd is not independent in its Form DEF 14A filed with
23   the SEC on September 26, 2018.
24          78.     In addition, Defendant Hurd is a defendant in the Securities Class Action.
25   Defendant James
26          79.     Oracle acknowledged that James is not independent in its Form DEF 14A filed with
27   the SEC on September 26, 2018.
28   Defendants Berg, Boskin, Chizen, and Parrett


                                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                    - 16 -
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 18 of 25




 1          80.     Defendants Berg, Boskin, Chizen, and Parrett are members of the Company’s
 2   Finance and Audit Committee.
 3          81.     As a member of the Finance and Audit Committee, Defendants Berg, Boskin,
 4   Chizen, and Parrett were tasked with reviewing the Company’s compliance with applicable laws
 5   and regulations and reviewing and overseeing any policies, procedures and programs designed to
 6   promote such compliance.
 7          82.     Defendants Berg, Boskin, Chizen, and Parrett breached their fiduciary duties of due
 8   care, loyalty, and good faith, because as members of the Audit Committee, inter alia, they allowed
 9   or permitted false and misleading statements to be disseminated in the Company’s SEC filings and
10   other disclosures and, otherwise, failed to ensure that adequate internal controls were in place
11   regarding the deficiencies described above. Therefore, Defendants Berg, Boskin, Chizen, and
12   Parrett face a substantial likelihood of liability for their breach of fiduciary duties and any demand
13   upon them is futile.
14                                                  COUNT I
15                    Against the Director Defendants for Breach of Fiduciary Duty
16          83.     Plaintiffs incorporate by reference and reallege each and every allegation contained
17   above, as though fully set forth herein.
18          84.     The Director Defendants owe the Company fiduciary obligations. By reason of
19   their fiduciary relationships, the Director Defendants owed and owe the Company the highest
20   obligation of good faith, fair dealing, loyalty, and due care.
21          85.     The Director Defendants violated and breached their fiduciary duties of care,
22   loyalty, reasonable inquiry, and good faith.
23          86.     The Director Defendants engaged in a sustained and systematic failure to properly
24   exercise their fiduciary duties. Among other things, the Director Defendants breached their
25   fiduciary duties of loyalty and good faith by allowing the Company to improperly misrepresent the
26   Company’s publicly reported business performance, as alleged herein. These actions could not
27   have been a good faith exercise of prudent business judgment to protect and promote the
28   Company’s corporate interests.


                              VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                      - 17 -
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 19 of 25




 1          87.     As a direct and proximate result of the Director Defendants’ failure to perform their
 2   fiduciary obligations, the Company has sustained significant damages.           As a result of the
 3   misconduct alleged herein, the Director Defendants are liable to the Company.
 4          88.     As a direct and proximate result of the Director Defendants’ breach of their
 5   fiduciary duties, the Company has suffered damage, not only monetarily, but also to its corporate
 6   image and goodwill. Such damage includes, among other things, costs associated with defending
 7   securities lawsuits, severe damage to the share price of the Company, resulting in an increased
 8   cost of capital, and reputational harm.
 9                                               COUNT II
10                     Against the Director Defendants for Gross Mismanagement
11          89.     Plaintiffs incorporate by reference and reallege each and every allegation contained
12   above, as though fully set forth herein.
13          90.     By their actions alleged herein, the Director Defendants, either directly or through
14   aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with
15   regard to prudently managing the assets and business of the Company in a manner consistent with
16   the operations of a publicly held corporation.
17          91.     As a direct and proximate result of the Director Defendants’ gross mismanagement
18   and breaches of duty alleged herein, the Company has sustained significant damages in excess of
19   hundreds of millions of dollars.
20          92.     Because of the misconduct and breaches of duty alleged herein, the Director
21   Defendants are liable to the Company.
22                                               COUNT III
23                   Against the Director Defendants for Waste of Corporate Assets
24          93.     Plaintiffs incorporate by reference and reallege each and every allegation contained
25   above, as though fully set forth herein.
26          94.     The wrongful conduct alleged regarding the issuance of false and misleading
27   statements was continuous, connected, and on-going throughout the Relevant Period. It resulted
28   in continuous, connected, and ongoing harm to the Company.


                             VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                      - 18 -
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 20 of 25




 1          95.     As a result of the misconduct described above, the Director Defendants wasted
 2   corporate assets by, inter alia: (i) paying excessive compensation, bonuses, and termination
 3   payments to certain of its executive officers; (ii) awarding self-interested stock options to certain
 4   officers and directors; and (iii) incurring potentially millions of dollars of legal liability and/or
 5   legal costs to defend Defendants’ unlawful actions.
 6          96.     As a result of the waste of corporate assets, the Director Defendants are liable to the
 7   Company.
 8          97.     Plaintiffs, on behalf of Oracle, have no adequate remedy at law.
 9                                            COUNT IV
                     Against the Director Defendants for Violations of Section 10(b)
10
                                of the Exchange Act and SEC Rule 10b-5
11          98.     Plaintiffs incorporate by reference and reallege each and every allegation contained
12   above, as though fully set forth herein.
13          99.     During the Relevant Period, the Director Defendants disseminated or approved
14   public statements that failed to disclose that the growth in the Company’s cloud revenues were
15   driven, in part, by improper, coercive sales practices, which include: (a) threatening existing
16   customers with “audits” of their use of the Company's non-cloud software licenses and levying
17   expensive penalties against those customers, unless the customers agreed to shift their business to
18   the Company cloud programs; (b) decreasing customer support for certain Company on-premises
19   or hardware systems, in an effort to drive customers away from such systems and into cloud-based
20   systems; and (c) strong-arming customers by threatening to dramatically raise the cost of legacy
21   database licenses if the customers choose another cloud provider.
22          100.    Thus, the price of the Company’s shares was artificially inflated due to the
23   deception of the Director Defendants.
24          101.    As such, the Director Defendants caused the Company to violate section 10(b) of
25   the Exchange Act and SEC Rule 10b-5 in that they:
26                  (a)     employed devices, schemes, and artifices to defraud; and
27
28


                             VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                    - 19 -
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 21 of 25




 1                  (b)     made untrue statements of material facts or omitted to state material facts
 2                  necessary in order to make the statements made, in light of the circumstances under
 3                  which they were made, not misleading.
 4          102.    As a result of the Director Defendants’ misconduct, the Company is suffering
 5   litigation expense and reputational harm in the marketplace in violation of section 10(b) of the
 6   Exchange Act and SEC Rule 10b-5.
 7                                               COUNT V
 8                                  Against the Director Defendants
                for Violations of Section 14(a) of the Exchange Act and SEC Rule 14a-9
 9
            103.    Plaintiffs incorporate by reference and reallege each and every allegation contained
10
     above, as though fully set forth herein.
11
            104.    SEC Rule 14a-9, promulgated pursuant to section 14(a) of the Exchange Act,
12
     provides that no proxy statement shall contain “any statement which, at the time and in the light of
13
     the circumstances under which it is made, is false or misleading with respect to any material fact,
14
     or which omits to state any material fact necessary in order to make the statements therein not
15
     false or misleading.” 17 C.F.R. §240.14a-9. Specifically, the Company’s Proxy violated section
16
     14(a) of the Exchange Act and SEC Rule 14a-9 because it included materially false and
17
     misleading information and failed to disclose that the growth in the Company’s cloud revenues
18
     were driven, in part, by improper, coercive sales practices, which include: (a) threatening existing
19
     customers with “audits” of their use of the Company’s non-cloud software licenses and levying
20
     expensive penalties against those customers, unless the customers agreed to shift their business to
21
     the Company cloud programs; (b) decreasing customer support for certain Company on-premises
22
     or hardware systems, in an effort to drive customers away from such systems and into cloud-based
23
     systems; and (c) strong-arming customers by threatening to dramatically raise the cost of legacy
24
     database licenses if the customers choose another cloud provider.
25
            105.    In the exercise of reasonable care, the Director Defendants should have known that
26
     the statements contained in the Proxy were materially false and misleading.
27
28


                             VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                    - 20 -
        Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 22 of 25




 1           106.    The misrepresentations and omissions in the Proxy were material to Company
 2   stockholders in voting on the matters set forth for stockholder ratification in the Proxy. The Proxy
 3   was an essential link in the accomplishment of the continuation of these defendants’ continued
 4   violation of their fiduciary duties.
 5           107.    The Company was damaged as a result of these defendants’ material
 6   misrepresentations and omissions in the Proxy.
 7                                           PRAYER FOR RELIEF
 8           WHEREFORE, Plaintiffs pray for relief and judgment, as follows:
 9           (A)     Declaring that Plaintiffs may maintain this action on behalf of the Company and
10   that Plaintiffs are adequate representatives of the Company;
11           (B)     Finding Defendants liable for breaching their fiduciary duties owed to the
12   Company;
13           (C)     Directing Defendants to take all necessary actions to reform and improve the
14   Company’s corporate governance, risk management, and internal operating procedures to comply
15   with applicable laws and to protect the Company and its stockholders from a repeat of the
16   wrongful conduct described herein;
17           (D)     Awarding Plaintiffs the costs and disbursements of this action, including attorneys’,
18   accountants’, and experts’ fees; and
19           (E)     Awarding such other and further relief as is just and equitable.
20                                          JURY TRIAL DEMANDED
21           Plaintiffs hereby demand a trial by jury.
22
23    Dated: February 12, 2019                      By: /s/ Jon A. Tostrud
24                                                          Jon A. Tostrud, Esq.
                                                        TOSTRUD LAW GROUP, P.C.
25                                                      1925 Century Park East, Ste. 2100
                                                        Los Angeles, CA. 90067
26
                                                        Tel: (310) 278-2600
27                                                      Fax: (310) 278-2640
                                                        Email: jtostrud@tostrudlaw.com
28


                              VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                                     - 21 -
     Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 23 of 25



                                           GAINEY McKENNA & EGLESTON
 1
                                           Thomas J. McKenna
 2                                         Gregory M. Egleston
                                           440 Park Avenue South, 5th Floor
 3                                         New York, NY 10016
 4                                         Tel: (212) 983-1300
                                           Fax: (212) 983-0383
 5                                         Email: tjmckenna@gme-law.com
                                           Email: gegleston@gme-law.com
 6
 7                                         Attorneys for Plaintiff

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                       - 22 -
Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 24 of 25
Case 5:19-cv-00764-SVK Document 1 Filed 02/12/19 Page 25 of 25
